Citation Nr: 0210602	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal arises, in part, from the December 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Jackson, Mississippi Regional Office (RO) that denied the 
veteran's claims for service connection for left foot 
condition, gout of both ankles, and hearing loss of the right 
ear and of the left ear.  On appeal, by rating action of 
August 2000 from the Jackson, Mississippi RO, service 
connection for hearing loss of the left ear was granted and a 
0 percent evaluation was assigned.  The veteran appealed the 
initial rating assigned.  Additionally in the August 2000 
rating action, service connection for tinnitus was granted 
and an evaluation of 10 percent was granted; the veteran has 
appealed the initial rating assigned, and as such part of 
this appeal stems from that rating action.  

By decision of the Board in May 2001, service connection for 
hearing loss of the right ear was granted and by rating 
action of April 2002, the veteran's service connected 
disability was considered to be bilateral hearing loss and 
the noncompensable evaluation was continued.  The veteran 
continued his appeal of the initial evaluation assigned.  As 
the disability ratings assigned are initial ratings, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application as explained below.

Part of this case was remanded in May 2001 for further 
development.  The case was thereafter returned to the Board.

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in April 2000; a transcript 
of the hearing is in the file.  In response to a 
clarification request, in October 2001, the veteran indicated 
that he did not want a hearing before a Member of the Board 
at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for a left foot disability and bilateral 
ankle disability, and entitlement to a compensable rating for 
bilateral hearing loss and entitlement to a rating in excess 
of 10 percent for tinnitus has been obtained by the RO.

2.  The evidence does not show that a current left foot 
disability or left ankle disability is related to the 
veteran's service.  Any injuries of the left foot in service 
healed without residuals.  The veteran's current foot and 
ankle disability is bilateral and has been related by a VA 
examiner to a congenital disability and not to the injury in 
service.  Any arthritis was not shown within one year of 
separation from service.  

3.  Neither the old nor revised rating criteria for 
evaluating hearing loss is more favorable to the veteran's 
claim for a compensable rating; a comparison of the old and 
new criteria for this disability provides the same results.  

4.  On the VA audiometric evaluation in April 2000, the 
veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 56 in the 
right and left ears.  Speech discrimination ability was 86 
percent in the right ear and 76 percent in the left ear.  On 
the VA audiometric evaluation in February 2002, the veteran's 
service connected bilateral hearing loss was manifested by an 
average pure tone threshold level, in decibels, at 1000, 
2000, 3000 and 4000 Hertz, of 56 in the right ear and 59 in 
the left ear.  Speech discrimination ability was 96 percent 
in both ears.

5.  The veteran has been rated at the maximum for his service 
connected tinnitus and there is no evidence demonstrating 
that the service connected tinnitus presents an unusual or 
exceptional disability picture. 


CONCLUSIONS OF LAW

1.  A current left foot disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001).

2.  A current bilateral ankle disability was not incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001). 

3.  The criteria for a compensable evaluation for the 
veteran's service connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.385, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.85 including Diagnostic Code 6100 (as in effect 
prior to and from June 10, 1999).

4.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5013A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.321, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic 
Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for a left foot disability 
and bilateral ankle disability, and entitlement to a 
compensable rating for bilateral hearing loss and entitlement 
to a rating in excess of 10 percent for tinnitus.  The latest 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC) in April 2002 addressed the VCAA.  Further, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, where a veteran served 90 days or more during a 
war period or after December 31, 1946 and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran's service medical records show that no complaints 
or findings regarding the feet or joints was found on Pre-
Induction examination in December 1965.  In August 1967, the 
veteran was seen after a tire from a 5 ton truck fell on his 
left foot.  The pain was in the metatarsal and the great toe.  
The x-ray was normal.  The diagnosis was contusion of the 
left foot.  It was considered to be line of duty.  There are 
no subsequent treatment records regarding complaints or 
findings related to the left foot.  On separation examination 
in June 1968, there were no complaints or findings regarding 
the feet or joints.  

Private treatment records from May 1999 to June 1999 include 
a bone scan that shows the veteran had stress fractures in 
both feet, worse on the right than the left.  The records 
also show the veteran complained of foot and ankle pain.  The 
diagnoses were osteoarthritis of the right subtalar joint, 
degenerative joint disease, severe hallux abducto valgus 
bilateral, and pes planus.

VA treatment records from August 2000 to January 2002 show 
the veteran had complaints of painful feet and ankle pain.  A 
treatment record shows the veteran had a history of a left 
ankle fracture in 1967.  On a separate treatment record, the 
veteran gave a history of trauma to he left foot in 1968 when 
a tire from a 5 ton truck rolled onto his foot.  The veteran 
was on restricted duty approximately two weeks.  He continued 
to have pain in the left foot from that time to the present.  
The treatment records show that the veteran had degenerative 
joint disease midfoot.  He had depressed medial longitudinal 
arch with excessive foot pronation especially on the left.  
Assessments included pes planus, right hallux valgus, 
hammertoes, early peripheral neuropathy, and chronic lateral 
ankle sprain, of the right ankle.  The veteran had diabetes 
mellitus.  He was given orthopedic shoes and arch inserts.

On a VA examination in February 2002, the veteran reported 
bilateral ankle and left foot pain for many years.  He 
reported that he initially injured his left foot after a tire 
fell on it in 1967 in service.  He was treated for a fracture 
in his foot with a boot and had pain in the foot since then.  
Soon after the incident, the right foot and ankle began 
bothering him from favoring the left foot.  Examination 
showed no effusion, swelling, erythema, or onychomycosis.  He 
had bilateral pes panus deformities.  He had obvious hallux 
valgus deformities of both metatarsal phalangeal joints.  He 
had callus formations about the right metatarsal phalangeal 
and interphalangeal joint on the great toe.  Both feet and 
ankles were diffusely tender.  The x-rays showed degenerative 
changes diffusely of the right and left ankle.  The x-rays of 
the left foot showed an old fifth metatarsal neck fracture 
that was well healed in acceptable alignment.  He had midfoot 
degenerative changes.  The assessment was old fracture fifth 
metatarsal neck with pes planus and diffuse degenerative 
changes bilateral feet with likely posterior tibial 
insufficiency.

On a VA examination in March 2002, it was noted that the 
veteran was examined and his chart was reviewed.  The 
examiner noted that he completely agreed with the history and 
physical examination from the prior examination from February 
2002.  The veteran had bilateral pes planus and hallux valgus 
deformities of the feet, however, it was not thought that 
these were related to his service injury at all.  He did have 
a left fifth metatarsal neck fracture that was completely 
healed.  However, he also had mild degenerative arthritis and 
large os trigonum of both feet that were symmetric; again 
these bilateral and symmetric deformities were most likely 
congenital and not related to his service injury.  Also, his 
complaints of burning type sensation that radiated to his 
bilateral feet were not the type of pain that he would have 
from any type of old injury and these were neuropathic type 
symptoms that were unrelated to the service injury many many 
years ago.  His physical examination also showed very 
decreased subtalar motion of both of his feet that was most 
probably secondary to the congenital tarsal coalition that he 
might have.  All of these congenital type problems in his 
feet, including pes planus, hallux valgus, and probably 
tarsal coalition would markedly reduce his endurance.  His 
ability to ambulate on rough surfaces also was markedly 
decreased, secondary to his decreased range of motion of the 
subtalar joint.  However, again all of these were not related 
to his service and most probably were secondary to the 
congenital problems he had with his feet.  

The veteran contends that due to the injury in service, he is 
unable to stand for long on both feet.  The injury in the 
left foot caused him to compensate with the right foot, 
causing problems with the right foot.  The veteran stated he 
had foot problems prior to service and in service, but he did 
not report them.  He sought treatment after service for his 
foot and ankle problems.  

Review of the record in this case fails to show any 
relationship between the veteran's current foot and bilateral 
ankle disability and his service.  On the VA examination in 
March 2002, after a thorough review of the record and 
examination of the veteran, it was opined that the veteran's 
bilateral foot and ankle disability were not related to the 
veteran's service and injury the veteran had to his left foot 
in service and most probably were congenital. 

While recent treatment records show the veteran reported a 
left foot injury in service, there is no competent medical 
evidence opinion relating any current disability to the 
veteran's service, as such, the reported history cannot be 
considered competent medical evidence of a nexus.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription 
of the veteran's lay history by a physician does not 
constitute competent medical evidence).  While the Board has 
considered the veteran's contentions, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the current 
disability of the feet and ankles and the veteran's service 
as there is no showing of continued medical treatment or 
history of treatment.  There is no showing in the competent 
medical evidence of treatment for the current bilateral foot 
and ankle disability in service or within one year of 
separation from service.  As such, the Board finds that the 
preponderance of the evidence weighs against the claim for 
service connection for a left foot disability and bilateral 
ankle disability.  Further, while the veteran has claimed 
gout of both ankles, there is no competent evidence showing 
that the veteran is currently diagnosed with gout; however, 
he has been diagnosed with a bilateral ankle disability, as 
such the analysis focuses on the current disability.

Increased Rating

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issues in this 
case involve ratings assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

As to the rating to be assigned the veteran's bilateral 
hearing loss, it is observed that the veteran has been 
assigned a noncompensable rating pursuant to Diagnostic Code 
6100, hearing impairment.  In this regard, the Board notes 
that during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  In deciding this 
claim, the Board has considered VAOPGCPREC 3-2000 (April 10, 
2000) which requires that the Board initially determine 
whether it is clear, from a comparison, that one version of 
the applicable Diagnostic Codes is more favorable to the 
veteran than the other.  If not, both criteria must be 
separately applied to determine which is more favorable.  In 
this case, both the old and new criteria were considered as 
it is not facially clear which is more advantageous to the 
veteran.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
a compensable evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  The revised 
regulations also address exceptional patterns of hearing loss 
which are not shown to be present in this case.  (The 
exceptional patterns addressed in that section are when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.)

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Code 
6100.

The veteran contends that he has a hard time hearing in 
general.  On the authorized audiological evaluation in April 
2000, an average pure tone threshold level, in decibels, at 
1000, 2000, 3000 and 4000 Hertz, for the right ear was 56 and 
for the left ear was 56.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 76 
percent in the left ear.  The test results revealed a mild 
sloping to profound sensorineural hearing loss bilaterally.  
On a VA ear examination in April 2000, the veteran had 
complaints of hearing loss and tinnitus.  He had tinnitus for 
the past 15 years, bilaterally.  The diagnoses were bilateral 
sensorineural hearing loss, high frequency, and tinnitus 
secondary to the bilateral sensorineural hearing loss.

A VA treatment record from November 2000 shows the veteran 
was fitted for hearing aids.

On VA examination in February 2002, the veteran had bilateral 
symmetric sensorineural hearing loss, most likely due to 
noise exposure and had a subjective worsening of tinnitus.  
On the authorized audiological evaluation in February 2002, 
an average pure tone threshold level, in decibels, at 1000, 
2000, 3000 and 4000 Hertz, for the right ear was 56 and for 
the left ear was 59.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  The test 
results revealed a mild to severe sensorineural hearing loss 
for the right ear and a mild to profound sensorineural 
hearing loss for the left ear.

Based on the April 2000 VA audiometric evaluation, the 
veteran's scores compute to a Level II hearing loss of the 
right ear and a Level IV hearing loss of the left ear. Based 
on the February 2002 VA audiometric evaluation, the veteran's 
scores compute to a Level I hearing loss of the right ear and 
a Level II hearing loss of the left ear.  The scores for the 
right and left ears combined warrant a 0 percent schedular 
evaluation for hearing loss for both examinations.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4 to include § 4.85 
and DC 6100.  Therefore, entitlement to a compensable rating 
for bilateral hearing loss is not warranted by the evidence 
of record since service connection was granted.  Ratings are 
assigned by a mechanical application of the numbers to the 
audiology findings.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

As to the claim for entitlement to a rating in excess of 10 
percent for tinnitus, 10 percent is the highest evaluation 
under Diagnostic Code 6260, for Tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).  As the veteran is rated at the 
schedular maximum under the applicable rating criteria 
pertaining to tinnitus, a higher evaluation would only be 
available under an extraschedular analysis under 38 C.F.R. § 
3.321 (2001).  However, in this case, the record does not 
contain any evidence reflecting the symptomatology necessary 
to be considered an unusual or exceptional disability as on 
VA examinations, the veteran reported continuous tinnitus.  
However, there were no complaints in addition to the 
symptomatology addressed by the rating criteria.  There is no 
evidence that this service connected disability causes such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards pursuant to 38 C.F.R. § 3.321(b)(2).  Therefore, 
the preponderance of the evidence clearly establishes that 
the symptoms do not meet the criteria for an increased 
rating.


ORDER

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

